Citation Nr: 0214400	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  93-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, to include left hip replacement.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim on the basis of 
new and material evidence, having been originally denied in 
February 1989.  In December 1995, the Board remanded the case 
for further development.  By decision dated in September 
1998, the Board found that no new and material evidence had 
been submitted and denied the claim to reopen.  Thereafter, 
the veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Veterans Claims Court), which 
vacated the Board's September 1998 decision and remanded the 
case due to a change in the new and material evidence law.

Subsequently, by decision dated in September 1999, the Board 
reopened the claim and remanded the case to the RO for 
further development, including a VA examination and medical 
opinion on aggravation.  In May 2000, the Board denied the 
veteran's claim for entitlement to service connection, which 
the veteran again appealed to the Veterans Claims Court.  The 
Veterans Claims Court again remanded the issue and the Board 
sought further development in February 2002.  The requested 
development has been accomplished, and the case in now 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Medical-judgment evidence and the veteran's own 
statements indicate that he was treated for a left hip 
disorder as a child, which has been diagnosed as likely Legg-
Perthes disease.

3.  In-service medical evidence shows no more than three 
complaints related to the veteran's left leg/hip throughout 
his 22 year career and no permanent increase in his pre-
existing left hip disorder is shown.

4.  Post-service, the veteran first sought treatment for left 
hip pain in 1985, 8 years after his retirement from service, 
and was diagnosed with arthritis.  He underwent a hip 
replacement in 1988, after being diagnosed with probable old 
Legg-Perthes disease.

5.  The weight of the medical evidence indicates that the 
veteran's post-service degenerative joint disease of the left 
hip was due to the natural progression of pre-existing Legg-
Perthes disease.


CONCLUSION OF LAW

A left hip disorder clearly and unmistakably pre-existed 
service and was not aggravated by military service; 
degenerative joint disease of the left hip was not incurred 
in or aggravated by military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1154, 5103(a), 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contentions have been thoroughly described in 
the previous Board decisions.  Briefly, he maintains that 
service connection is warranted for degenerative joint 
disease, which ultimately led to a hip replacement.  He 
contends that he injured his left hip while in service when 
he fell and sustained an injury to his right ribs.  He 
vigorously disagrees with several medical opinions finding a 
likelihood of Legg-Perthes disease prior to service and that 
the degenerative arthritis of the left hip was due to the 
natural progression of the disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(d) (2001).

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year of the date of termination of service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With respect to a claim for aggravation of a pre-existing 
disorder, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.306 (2001).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.306(b) (2001).  Moreover, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.  In the most recent Board 
development, the veteran was asked to provide any information 
concerning medical treatment he received prior to military 
service.  He related that one physician, who had performed a 
single home visit, had died in the 1950s or 1960s.  He could 
not recall the name of another physician who had treated him 
in 1952-53 and the physician had apparently moved to Florida 
30 years previously.

Nonetheless, it is undisputed that the veteran's January 1955 
entrance examination did not mention a pre-existing left hip 
disorder and his lower extremities were normal.  For that 
reason, he is entitled to the presumption of soundness.  
Nonetheless, even finding that the presumption of soundness 
attached at the time of induction, the Board finds, by clear 
and unmistakable evidence, that the veteran suffered from a 
pre-existing left hip disorder prior to his entry into 
military service.  

Despite the absence of pre-service medical records, the Board 
is satisfied that medical-judgment evidence and the veteran's 
own statements provide clear and unmistakable evidence that 
he suffered from a pre-service left hip disorder, diagnosed 
as likely Legg-Perthes disease.  First, the Board places 
significant probative value on several post-service reports 
indicating that the veteran's symptoms were consistent with 
pre-service Legg-Perthes disease.  Specifically, in a May 
1985 report, he related a long history of hip pain, which he 
stated began at childhood; however, he reported that his left 
hip had not bothered him during 22 years of active duty 
service.  A leg length discrepancy was noted and an X-ray 
revealed avascular necrosis and collapse of a rather severe 
stage IV injury with involvement concomitantly of the 
acetabulum with post-traumatic arthrosis.

Moreover, in an April 1988 private medical record, the 
treating physician noted that the veteran related complaints 
of hip pain "to an old injury as a child when he fell off a 
bike."  In May 1988, he underwent a left hip replacement.  
The preoperative diagnosis was severe degenerative arthritis 
of the left hip with acetabular and femoral head cystic 
changes.  The examiner felt the condition was secondary to an 
old childhood injury, which was "probably Legg-Perthes 
disease, left hip."  The Board finds this evidence 
particularly persuasive since it was provided in order to 
receive treatment and not associated with claim development.

The Board also places high probative value on a July 1996 VA 
examination.  Specifically, after examining the veteran and 
reviewing the claims file, the VA examiner concluded that 
"it appears [the veteran] had Perthes disease of the left 
hip as a child."  This medical-judgment evidence is also 
supported by an October 1999 VA examination in which the same 
VA examiner stated that the medical records indicated an old 
injury to the left hip as a child with subsequent development 
of "probable Perthes disease."  In the most recent VA 
examination report dated in May 2002, another examiner noted 
that the lack of X-ray evidence confirming a diagnosis of 
Legg-Perthes in childhood spoke again the diagnosis of Legg-
Perthes disease but that the post-service X-ray evidence and 
clinical examination suggested that the veteran's left hip 
condition was, in fact, secondary to Legg-Perthes disease.  
Therefore, the Board finds that the weight of the multiple 
post-service medical reports support a finding that the 
veteran suffered from Legg-Perthes disease in childhood, 
prior to entrance onto active duty.

In addition, while the veteran at one point during the appeal 
process denied injuring his hip during childhood, two reports 
of a private physician, submitted in support of the veteran's 
claim, appear to concede that the veteran experienced a pre-
service hip injury.  Of note, in a September 2001 report, the 
private physician stressed that the veteran's "Perthes' 
disease was aggravated and made worse" by military service.  
More recently, the same private physician remarked that the 
issue was properly characterized as whether military service 
aggravated the veteran's Legg-Perthes disease.  This 
assertion, by definition, appears to concede the premise that 
the veteran had Legg-Perthes disease prior to military 
service.

Further, in several duplicative statements received in 
December 1999 and February 2000, the veteran took issue with 
an earlier reported medical history.  He maintained that he 
had not injured his hip during childhood when he fell off a 
bike, but that he had injured the hip when he fell in 1964 
during service.  He also emphasized that probable arthritis 
was diagnosed during service.  He contended that because the 
doctors made use of the words "probably" and "possibly," 
their reports were full of conjecture and speculation.  

To that end, the Board has considered the equivocal nature of 
the diagnoses of Legg Perthes disease (the use of terms such 
as "likely," "probable," etc.).  Although absolute 
certainty in the diagnosis apparently cannot be medically 
established because no pre-service medical records are 
available, the Board weighs the absence of absolute certainty 
against the numerous medical opinions, both VA and private, 
independently suggesting that the veteran had Legg-Perthes 
disease as a child and places more probative value on the 
multiple medical opinions.  In addition, the Board notes that 
the Veterans Claims Court recently held that post-service 
medical judgment alone may be used to rebut presumption of 
soundness as long as the evidence is clear and unmistakable.  
See Jordan v. Principi, No. 00-206 (Ct. Vet. App. Sept. 26, 
2002).  In this case, the Board is satisfied by the 
overwhelming medical evidence, albeit somewhat equivocal in 
nature, that the veteran had Legg Perthes disease prior to 
his military service.

Moreover, the Veterans Claims Court has clearly established 
that the veteran's own admissions of a pre-service history 
will constitute clear and unmistakable evidence.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the 
medical records and the veteran's statements are competent 
evidence that Legg Perthes disease clearly and unmistakably 
pre-existed service.  Gahman v. West, 12 Vet. App. 406 
(1999).  The Board observes that the private treating 
physician and the VA examiners made findings based upon 
medical principles, which are consistent with 38 C.F.R. 
§ 3.304(b)(1).  Further, both the private physician and the 
VA examiners came to the same conclusion after a review of 
the clinical evidence and examination of the veteran - that 
he had Legg Perthes disease as a child.  Additionally, the VA 
examiner made a specific finding that Legg Perthes disease 
had pre-existed service.

Finally, the Board finds that the opinions of the private 
physician and the VA examiners were consistent with 38 C.F.R. 
§ 3.303(c), which states that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Moreover, no competent professional has rebutted 
either the private physician's or the VA examiners' medical 
determination as to the cause of the veteran's degenerative 
arthritis in the left hip.  As such, after weighing the 
evidence, including multiple VA examinations, private 
treatment records, and current VA and private medical 
opinions, the Board finds that there is clear and 
unmistakable evidence that the veteran suffered from Legg-
Perthes disease prior to his entrance onto active duty and 
the presumption of soundness is overcome.  

Having found that the veteran's left hip disorder pre-existed 
military service by clear and unmistakable evidence, the 
Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  As noted at the outset, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing left hip disorder when 
he served on military duty, and 2) if an increase is shown, 
was it due to the natural progression of the disease.  Based 
on the evidence below, the Board finds that the veteran's 
disorder did not undergo an increase during military service.

Increase in Disability During Service

Turning first to the issue of whether the veteran's pre-
existing left hip disorder underwent a permanent increase 
during military service, the Board notes that the veteran 
sought treatment for left leg/hip complaints on three 
occasions.  Specifically, in March 1958, he reported weakness 
in the extensor muscles of the left thigh after bowling.  The 
impression was questionable hypochondriasis.  In September 
1958, he reported that his left leg felt weak and caused 
slight pain and cramps in the lower leg.  The examiner stated 
that the muscle cramps had been occasional in the left calf 
for three to four days and that it was normal.  Thereafter, 
service examinations dated in October 1958 and January 1959 
showed normal clinical evaluations of the veteran's lower 
extremities.  

In July 1964, the veteran reported left knee and left hip 
pain.  The clinical impression was "probable arthritis or 
rheumatoid involvement of knee and hip" but there is no 
indication of additional follow-up or treatment.  
Significantly, service examinations dated in January 1965, 
September 1965, June 1969, June 1974, April 1975, and August 
1976, reflect a normal clinical evaluation of the veteran's 
lower extremities.  Moreover, the service separation 
examination dated in March 1977 also showed a normal clinical 
evaluations of the veteran's lower extremities.

Significantly, in order to support a claim based on 
aggravation, the veteran's pre-existing condition must be 
aggravated during active duty.  The issue is not whether his 
condition became worse or is currently worse than it was 
during military service.  To that end, the medical evidence 
indicates that the veteran's disorder was not, in fact, 
aggravated during military service.  While he reported 
complaints which could be related to his left hip in March 
1958 (left thigh weakness), September 1958 (cramping and 
weakness in the lower left leg), and July 1964 (left knee and 
left hip pain), the Board places greater probative value on 
the absence of a permanent increase in a left hip disorder as 
evidenced by a normal clinical evaluation of the veteran's 
lower extremities in service examinations dated in October 
1958, January 1959, January 1965, September 1965, June 1969, 
June 1974, April 1975, and August 1976.  

The Board also assigns greater probative value to the service 
separation examination dated in March 1977 showing a normal 
clinical evaluation of his lower extremities, particularly in 
light of multiple other disorders noted on the separation 
examination.  Therefore, the Board finds no suggestion of a 
permanent increase in the veteran's pre-service left hip 
disorder while he was on active duty.

A finding that the veteran's left hip disorder was not 
permanently aggravated during military service is also 
supported by the post-service medical evidence showing that 
he continued to be symptom-free for several years after 
service separation.  Specifically, the Board has reviewed the 
post-service medical records associated with the claims file 
and finds no reference to left hip complaints until 1985, 
some 7 years after service separation.  At that time, he 
related a long history of hip pain beginning in childhood.  
In April 1988, some 11 years after service separation, he 
sought treatment for increasing pain in his left hip.  The 
private physician reported that the veteran "relates this to 
an old injury as a child when he fell off a bike."  In May 
1988, he underwent a left hip replacement.  The pre-operative 
diagnosis was severe degenerative arthritis of the left hip 
with acetabular and femoral head cystic changes.  The private 
physician stated that he felt that the current diagnosis was 
secondary to an old childhood injury, which was probably 
Legg-Perthes disease, left hip.  The Board finds the multi-
year gap between service separation and treatment for left 
hip pain highly suggestive that there was no in-service 
increase in the veteran's pre-service left hip disorder.  

The Board is also persuaded by the opinion of multiple VA 
examiners over the years who have concluded that the 
veteran's pre-existing left hip disorder did not undergo a 
permanent increase during service.  In the most recent VA 
examination dated in May 2002 (discussed in greater detail 
below), the examiner specifically remarked that "the record 
does not indicate that Legg-Perthes disease, if it existed, 
progressed at an abnormally high rate during [the veteran's] 
tour of service."  The examiner stressed that he found only 
three referenced to the veteran's left hip during a 22-year 
military career, which "[spoke] against any abnormally high 
rate of progress of the disease during [the veteran's] tour 
of duty."  This is further support by the July 1996 VA 
examination report which concluded that the veteran's 
condition was "slow but relentless progression over the 
years."

The Board has also considered two statements from a private 
physician (discussed specifically in greater detail below), 
that the veteran's three in-service complaints related to his 
legs/hips were sufficient evidence to show a permanent 
increase in his pre-existing disorder.  However, the Board 
places less probative value on the statements of a private 
physician because the medical opinions are not consistent 
with the service medical records.  Specifically, in 
statements dated in September 2001 and July 2002, C. Bash, 
M.D. stressed that the veteran "had three documented visits 
for hip problems during service, that by definition is onset, 
therefore the record does support the concept that [the 
veteran's] hip was made worse or worsened during service-
time."  The Board does not agree.  

First, the service medical records do not support the 
proposition that the veteran sought treatment for hip 
complaints on three occasions.  In March 1958, he reported 
left thigh weakness but no diagnosis was made related to the 
hip.  In September 1958, he reported cramping and weakness in 
the lower left leg.  Although it could be construed as 
referred pain, the examiner made no mention of a hip problem.  
Finally, in July 1964, the veteran, for the first time, 
reported left knee and left hip pain but no specific 
diagnosis was made.  Therefore, the in-service medical 
evidence does not necessarily reveal that the veteran sought 
treatment for hip pain on three occasions.  

Next, even if his in-service symptoms could be construed to 
be related to a left hip disorder, the Board places more 
probative value on the periodic service examinations 
reflecting a normal clinical evaluation of the veteran's 
lower extremities.  This suggests that any in-service 
symptoms were acute and transitory.  Therefore, the Board 
finds that three isolated complaints vaguely related to the 
veteran's left hip, without more, cannot establish an 
aggravation of a pre-existing disorder.  As such, the Board 
finds that the service medical records do not support 
findings consistent with an increase in the veteran's left 
hip disorder.

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during military service.  As such, the Board is compelled to 
focus on the period of his service.  In this case, it appears 
that the veteran was symptom-free at the time he entered into 
active duty, had only three complaints remotely related to 
his left leg/hip over a 22-year military career, and sought 
no further treatment until several years after service 
separation.  Accordingly, the Board finds no basis to 
establish aggravation of a pre-existing left hip disorder 
during military service.

Due to the Natural Progression of the Disorder

Next, even if the Board were to construe three complaints 
related to the veteran's left leg/hip as a permanent increase 
in severity of a pre-existing disorder, the medical evidence 
unequivocally reflects that the ultimate increase in his left 
hip disability necessitating a left hip replacement was due 
to the natural progression of the disease.  Specifically, in 
a July 1996 VA examination, undertaken specifically to 
address the issue of aggravation, the VA examiner remarked:

From [the veteran's] history, as well as 
my review of the records, it appears he 
had Perthes disease of the left hip as a 
child.  It appears this condition slowly 
but progressively worsened over the years 
until eventually severe degenerative 
disease of the left hip developed.  He 
eventually required a total hip 
replacement in 1988.  As to whether this 
arthritis was related to service by way 
of incurrence or aggravation, almost 
certainly this was a slow but relentless 
progression over the years to the 
degenerative changes of the left hip due 
to the old Perthes disease.  He now has 
complaints of pain in the left hip, 
thigh, and his knee; most likely related 
to the total hip replacement.  Otherwise, 
I certainly do not think his Perthes 
disease caused him to have generalized 
arthritis over his entire body.

Similarly, an October 1999 VA examination was undertaken 
specifically to address the following questions:  (1) whether 
the currently diagnosed left hip condition preexisted 
service; and (2) if so, is it as likely as not that such left 
hip condition increased in severity during active service, 
and (3) if so, whether it is at least as likely as not that 
such increase in disability was due to, or was beyond, the 
natural progress of the disease.  The same VA examiner was 
asked also to provide an opinion as to whether it was at 
least as likely as not that the veteran's left hip disability 
was incurred in service.

After a review of the claims file, the VA examiner stated 
that the medical records indicated an old injury to the left 
hip as a child with subsequent development of probable 
Perthes disease.  As to the second question, the VA examiner 
stated that he felt that the veteran's condition did 
progressively worsen over the years until eventually severe 
degenerative disease had developed.  Finally, as to the third 
question, the VA examiner stated that he believed that the 
increase in severity was compatible with the natural 
progression of the old Legg Perthes disease.  He stated that 
the degeneration of the hip was slowly progressive and 
relentless over the years.  The VA examiner stated that to 
say that the increase in severity was "beyond the natural 
progression" would require, to some degree, conjecture and 
speculation.  Therefore, the Board finds that with a specific 
finding that any increase in severity of symptoms was 
attributable to the natural progress of the disease, an award 
of service connection for a left hip disorder on an 
aggravation theory is not warranted.

Conflicting Medical Opinions

Next, as referenced in the discussion above, the Board will 
specifically consider the three most recent conflicting 
medical opinions addressing the veteran's claim.  First, in a 
September 2001 private physician letter, Dr. Bash noted that 
he had reviewed the veteran's service medical records, post-
service medical records, rating decisions, statement of the 
case, and medical literature review for the purpose of making 
a medical opinion concerning the veteran's left hip Legg-
Perthes disease, degenerative joint disease (DJD), and left 
hip replacement.  Dr. Bash concluded that the veteran's Legg-
Perthes disease "was aggravated and made worse by his 
service physical requirements and his advanced DJD was likely 
caused by his service experiences."  He also opined that the 
veteran's "hip replacement was due to his advanced service 
induced left hip DJD."  Dr. Bash based his opinion on three 
in-service complaints related to the veteran's left leg/hip, 
and post-service evidence of a limp, reported history of hip 
pain beginning in childhood, extensive degenerative 
osteoarthritis of the left hip, and employment as a welder, 
requiring him to be on his feet for long periods of time.

Dr. Bash maintained that the veteran had several visits to 
the clinic for left leg problems, and that "it was likely 
that his left knee complaints were referred from his hip 
because his knee was normal on several exams," that the 
veteran had a physically demanding job in service, and that 
the literature supported a causative association between 
traumatic episodes/abnormal stress and the development of 
DJD.  Dr. Bash specifically disagreed with the previous 
medical opinions that the veteran's degenerative joint 
disease was caused by pre-existing Legg Perthes disease 
because (i) the VA physicians did not negate the concept that 
the veteran's service experience aggravated his condition, 
(ii) no literature was used to support their positions, (iii) 
the VA physicians "likely did not have fully evaluated the 
record" as they did not comment on the veteran's complaints 
of leg pain in 1958, 1964, and 1977, and (iv) the VA 
physicians inaccurately based their reports on a prior 
private record reflecting that the veteran's denied problems 
with his hips during service because, as asserted by Dr. 
Bash, the veteran's knee complaints were "likely" referred 
from his hip because his knee was normal on several 
examination.

Second, in a May 2002 VA examination report, the veteran 
related that he jumped from a bunk in 1958 but did not recall 
any injury.  In 1962, reportedly he ejected in a seat but did 
not recall any injury.  In 1964, he noted he fell on an 
aircraft and sustained fractured ribs but could not recall 
whether he complained of hip pain.  He retired from the 
military in 1977, worked as a sheet metal worker for 17 years 
and retired in 1995.  

The examiner noted that the veteran first complained of hip 
pain in 1985 and was diagnosed with arthritis and underwent a 
left hip arthroplasty in 1988 and a revision in 2000.  X-rays 
showed a total hip arthroplasty with some loosening.  X-rays 
of the left knee, tibia, and fibula were within normal 
limits.  With respect to the veteran's Legg-Perthes disease, 
the examiner noted that it was a disease of the head of the 
femur occurring more in males than females and generally 
having its onset between the ages of three and eight.  It 
resulted in loss of circulation to the bone of the head of 
the femur and subsequent deformity of the femur head.  It 
could occur with significant symptoms or hardly any symptoms 
at all.  The etiology was unknown.  The diagnosis was made by 
X-ray as well as ruling out other conditions which may 
present with similar findings such as hypothyroidism and 
epiphyseal dysplasia.  Thirty to forty percent of the 
children with this condition had a persistent deformity of 
the head of the femur into adulthood, presenting with the 
signs and symptoms of arthritis, which could require 
corrective surgery.

The examiner noted that if the veteran had had a bicycle fall 
as a child, it could have contributed to the deformity of an 
already diseased femoral head.  He noted that the lack of X-
ray evidence as a child spoke against the diagnosis of Legg-
Perthes disease but the findings on X-ray and clinical 
examinations prior to hip surgery suggesting that his 
condition was secondary to Legg-Perthes disease spoke in 
favor of the condition.  He was unable to determined the date 
on which the Legg-Perthes disease had its onset.  The 
examiner reflected that the record did not indicate that 
Legg-Perthes disease, if it existed, progressed at an 
abnormally high rate during the veteran's military service.  
He noted only three references to complaints related to the 
veteran's left hip in July 1964, September 1958, and March 
1958, during the veteran's 22 years of active duty.  He 
opined that this spoke against any abnormally high rate of 
progress of the disease during the veteran's military duty.  
He noted that a VA medical opinion dated in 1996 and a 
private medical opinion in 1985 supported this opinion and 
that Dr. Bash challenged the opinion in 2001.

The examiner reflected that since Legg-Perthes disease had 
its onset in early childhood, there was no probability of its 
having its onset during military service.  He noted that one 
may speculate that the osteoarthritis for which the veteran 
required surgery in 1988 may have had its onset in service 
but he noted that this was not supported by the record.  He 
concluded that the medical opinions were expressed after 
questioning the veteran and examining him and the record and 
were as unequivocal as medical probability would allow.

Third, in a July 2002 follow-up letter, Dr. Bash indicated 
that he had further reviewed the most recent VA examination 
report and reflected that the veteran's in-service evidence 
of osteopenia in the left knee was likely secondary to the 
veteran's worsening left hip disorder in service.  He also 
noted that the VA physician had done a "nice job" in 
discussing the pathophysiology of Legg-Perth's disease but it 
was irrelevant to the veteran's situation.  Dr. Bash stressed 
that the issue was not whether the veteran had Legg-Perthes 
disease or did it have its onset during service but whether 
was the veteran's disorder aggravated by military service.  
Dr. Bash reflected that none of the previous physicians had 
specifically addressed this issue.  He found the May 2002 VA 
medical opinion that the veteran's osteoarthritis did not 
have its onset in service "illogical and clearly wrong" on 
the basis that "three documented visits for hip problems 
during service, that by definition is onset, therefore the 
record does support the concept that [the veteran's] hip was 
made worse or worsened during service-time."  Dr. Bash 
reflected that the May 2002 opinion was invalid because 

[the VA examiner] does not show that 
these visits were false or that they were 
for some other problem or that these 
visits were protective against advancing 
arthritis or that [the veteran] did not 
have arthritis in service or that the 
physical requirement of service duties 
are protective of beneficial to a hip 
that had Perth's disease and he did not 
provide any literature to support his 
opinion and he does not provide any 
literature to contradict the supporting 
literature that [Dr. Bash] quoted in 
[his] attached previous opinion . . . 

Dr. Bash concluded that the previous opinions had not 
considered the veteran's several visits to medical personnel 
during service, that he had a physically demanding job in 
service, the association between stress (standing) and 
degenerative arthritis, and that they were based on faulty 
information.  He asked that the case be expedited as it had 
been pending for 17 years.

After carefully weighing all three recent medical opinions, 
the Board is compelled to place more probative weight on the 
VA examination because it is consistent with the medical 
evidence of record.  Specifically, the Board does not dispute 
the evidence that the veteran experienced signs and symptoms 
associated with his left leg/knee in service as this is 
reasonably supported by the service medical records showing 
complaints in March 1958, September 1958, and July 1964.  
However, as noted above, a temporary flare-up of a pre-
existing disorder would not be sufficient to establish 
permanent aggravation.  While the Board acknowledges Dr. 
Bash's opinion that the veteran's disorder would have been 
aggravated by prolonged standing, his stressful job, and the 
like, there is no indication of a permanent aggravation 
during his period of military duty.  To this end, the Board 
places greater probative weight on the service medical 
records, which clearly show that the clinical examinations of 
the veteran's lower extremities, including his separation 
examination, were normal throughout his 22-year military 
career.  

Moreover, Dr. Bash does not address the multi-year period 
between service separation and post-service hip complaints, 
during which time the veteran was essentially asymptomatic.  
Therefore, the Board places less significant probative value 
on Dr. Bash's medical opinion of an in-service aggravation as 
it is not consistent with the post-service medical evidence 
showing no permanent increase in the veteran's symptomatology 
for several years after he was released from military 
service.  As such, the Board assigns Dr. Bash's opinion less 
probative weight.

The Board is also inclined to place less probative value on 
Dr. Bash's characterization that the VA examinations failed 
to address the issue of whether the veteran's Legg-Perthes 
disease was made worse during military service.  To the 
contrary, in an October 1999 VA examination, the examiner 
specifically concluded that it was "[as] likely as not" 
that the veteran's hip condition pre-existed service, that 
the condition "progressively worsened over the years," 
which was "compatible with the natural progression" of the 
disease.  Even accepting Dr. Bash's characterization that the 
disorder worsened during military service, his opinion does 
not contradict the weight of medical evidence that indicates 
this worsening was the normal progression of the disease.  

Specifically, while focusing primarily on the issue of 
whether the veteran's disorder increased in severity during 
service, Dr. Bash did not specifically address the issue of 
whether the veteran's ultimate need for a hip replacement was 
due to the normal progression of Legg-Perthes disease.  Every 
other treating or examining physician who has addressed this 
issue concluded that the veteran's need for a hip replacement 
was due to the natural progression of the disorder.  For 
example, as noted above, the October 1999 VA examination 
remarked that the veteran's condition "progressively 
worsened . . . until eventually [severe] degenerative disease 
of the left hip developed."  In July 1996, the same examiner 
remarked that the veteran's "condition slowly but 
progressively worsened over the years until eventually severe 
degenerative disease of the left hip developed."  He further 
noted that "this was a slow but relentless progression over 
the years . . . due to old Perthes disease."  Moreover, at 
the time of the post-service treatment in 1988, the veteran's 
private physician noted that the X-rays showed "what appears 
to be an old Legg-Perthes disease with marked mushrooming of 
the femoral head."  Post-operatively, he noted a diagnosis 
of "severe degenerative arthritis of the left hip with loss 
of joint space, probably secondary to old [Legg] Perthes 
disease."

The Board has also considered the veteran's own statements 
that his left hip disorder worsened during military service.  
His assertions are not deemed to be credible in light of the 
other objective evidence of record showing no permanent 
increase in severity during service and no indications of 
worsening symptoms for many years after military discharge.  
In the absence of competent, credible evidence of in-service 
increase in disability, and no post-service treatment for 
several years after service separation, service connection on 
the basis of aggravation must be denied.

Further, the veteran has alleged that Legg Perthes disease 
may have healed and that the fall he sustained in service 
could have re-injured his left hip.  He has alleged various 
bases as to why service connection for degenerative joint 
disease, to include left hip replacement, is warranted.  He 
refutes the medical findings made by the VA examiner that 
Legg Perthes disease pre-existed service and was not 
aggravated in service.  However, it has not been shown that 
he possesses the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  
Moreover, there is no medical suggestion that Legg Perthes 
disease would "heal," as maintained by the veteran.  And 
while he subsequently attempted to refute the medical history 
he provided to his private physician as to pre-service and 
in-service left hip injury, the Board finds that the history 
proffered during the course of medical evaluation and 
treatment to be more probative.

Moreover, the October 1999 VA examiner specifically addressed 
the issue of whether the veteran's hip was injured at the 
time of a 1964 fall (when he sustained a contusion to his 
right ribs).  The examiner stated that there was no evidence 
to suggest that the veteran's left hip was injured at that 
time.  He reflected that it was possible for the left hip to 
have been injured, but that the veteran had not recalled a 
hip injury.  The VA examiner noted that the veteran asserted 
that the hip was only "possibly injured" in the fall.  The VA 
examiner stated that to determine that the hip was injured 
would be resorting to conjecture and speculation.  The Board 
places high probative value on the medical opinion as it 
directly addresses, but contradicts, the veteran's assertion.

Next, the Board is also persuaded that the medical evidence 
is consistent with Legg-Perthes disease as the Operative 
Report noted "acetabular and femoral head cystic changes," 
which is consistent with how the most recent VA examiner 
characterized the disorder as "loss of circulation to the 
bone of the head of the femur and subsequent deformity of the 
femoral head."  Moreover, although the veteran's private 
physician noted "probable" Legg Perthes disease in 1988, he 
described the condition as a "marked mushrooming of the 
femoral head," which appears consistent with the general 
medical description of the disorder outlined in the most 
recent VA examination report.

Therefore, to the extent the veteran claims entitlement to 
benefits for a left hip disorder on a direct or presumptive 
basis, the Board finds that the veteran's claim must fail.  
First, the Board is persuaded by the absence of complaints 
of, treatment for, or diagnosis of a chronic left hip 
disorder in service or until many years after his retirement 
from service.  As noted, the service medical records are 
negative for degenerative joint disease of the left hip as 
evidenced by normal clinical examinations, although the 
records note "possible" arthritis, including rheumatoid 
arthritis, which has never again been suggested.  Further, 
there are no complaints related to a left hip disorder for 
many years after service separation.  As such, the Board 
finds no evidence of continuity of symptomatology as shown by 
the multi-year gap between service separation and treatment 
for a left hip disorder in 1988.  Finally, the weight of the 
medical evidence supports the finding that the veteran's left 
hip disorder was related to pre-existing Legg Perthes 
disease, which was not aggravated by military service.  
Accordingly, the veteran's claim for a left hip disorder on a 
direct or presumptive basis must be denied.   

In sum, based on review of all the evidence of record, the 
Board has concluded that service connection has not been 
established for either incurrence or aggravation of 
degenerative joint disease, to include left hip replacement, 
during service.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  In addition, the Board informed the 
veteran by letters dated in March 2002 and June 2002 that his 
claim was undergoing additional development and his due 
process rights.

Further, it appears that all available medical records 
identified by the veteran have been associated with the 
claims file.  In addition, he submitted two medical opinions 
in support of his claim, which have been carefully considered 
by the Board.  Moreover, the claim was the subject of a Board 
remands in December 1995 and September 1999 and he underwent 
a recent VA examination expressly for the purpose of 
addressing the claim on appeal.  As such, the Board finds 
that the record as it stands is sufficient to decide the 
claim and no additional development is needed.  Therefore, 
the Board finds that the mandates of the VCAA have been 
satisfied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left hip disorder.  Therefore, the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease, to include 
left hip replacement, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

